Citation Nr: 0941608	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound of the right knee.  

2.  Entitlement to a disability rating in excess of 
30 percent for residuals of a right knee injury, status post 
total knee arthroplasty (right knee disability).

3.  Entitlement to a disability rating in excess of 
30 percent for post-operative left knee replacement (left 
knee disability) for the period before September 9, 2004, and 
for the period from November 1, 2005.  

4.  Entitlement to an increased combined evaluation based on 
bilateral factor for the service-connected right and left 
knee disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1971.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

When the case was previously before the Board, in December 
2007, it was remanded for private and VA records, examination 
of the Veteran and re-adjudication.  The records requested by 
the Board in its remand were not requested by the agency of 
original jurisdiction (AOJ).  

The Board must consider all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  
The Veteran has a service-connected right knee disability.  
The right knee was replaced in September 2002.  His recovery 
was uneventful.  In October 2002, physical therapy reported 
that all goals had been met.  When seen at the VA orthopedic 
clinic in July 2003, the Veteran was walking with a cane and 
used a left knee brace.  He complained of left knee pain.  
Physical examination showed the right knee had a range of 
motion from 7 to 105 degrees.  The right knee was stable, 
without effusion, warmth, or erythema.  The impression was 
that the Veteran was status post right knee arthroplasty 
doing fairly well; and that he had severe degenerative joint 
disease in the left knee.  The VA clinical notes continued to 
document left knee complaints and problems leading up to a 
total replacement of the left knee in September 2004.  A 
September 2004 VA physical therapy note shows an active range 
of motion and strength within normal functional limits in 
both upper extremities and the right lower extremity.  The VA 
clinical notes do not reflect any right knee symptomatology 
until July 2005 when it was noted that the Veteran had shot 
himself in the right knee.  He subsequently developed 
infection and a variety of problems in his right knee.  
Considering his February 2008 statement, it appears that he 
is claiming that the right knee should be rated on the basis 
of the gunshot wound residuals.  That is, he is claiming that 
the right knee gunshot wound residuals are service-connected.  
This raises a claim for service connection that is 
inextricably intertwined with the claim for an increased 
rating and must be addressed to properly adjudicate the 
rating claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As discussed above, the claim for service connection for the 
residuals of a right knee gun shot wound needs to be 
adjudicated.  Further, in light of the Veteran's claims, the 
Veterans Claims Assistance Act of 2000 requires a medical 
opinion on this point.  38 U.S.C.A. § 5103A(d) (West 2002).  

When the claim was previously before the Board, in December 
2007, it was noted that the treatment records at the VA 
medical center in Memphis, Tennessee, refer to the Veteran's 
treatment of his knee disabilities at a community-based 
outpatient clinic in Jonesboro, Arkansas.  (Particularly, the 
June 2005 initial treatment for the gunshot wound to the 
right knee.)  Those VA treatment records were not in the 
claims folder.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in the 
record, as they may be determinative of the claim.  
Therefore, a remand was necessary for the purpose of 
obtaining such records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Also in the December 2007 remand, the Board pointed out that 
for an indefinite period from July 2005, the Veteran was 
staying at the Overton Park Health Care Center, which is a 
nursing care facility in Memphis, Tennessee.  Those records 
are also not in the claims folder.  

The Board specified that the Jonesboro records and the 
nursing home records should be obtained.  Review of the file 
does not show that they were obtained or that they were 
requested.  The recent supplemental statement of the case 
does not refer to those records or to any attempt to obtain 
them.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, the Board is 
compelled to return the case to the AOJ to accomplish the 
requirements of the previous remand.  

While the Board regrets the further delay, the case must be 
REMANDED for the following action:

1.  In relation to the claim for service 
connection for residuals of a gunshot 
wound of the right knee.  The AOJ must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  Obtain any necessary releases and 
then make arrangements to obtain records 
from any private providers identified by 
the Veteran as having provided 
examinations and/or treatment of his 
knees since March 2003 (one year before 
his claim was filed).  A complete copy of 
the Veteran's records from the Overton 
Park Health Care facility should be 
specifically requested.  

3.  Make arrangements to obtain a 
complete copy of the Veteran's treatment 
records at the VA medical facility in 
Jonesboro, Arkansas, since March 2003.  
All records pertaining to the June 2005 
right knee gunshot wound are particularly 
desirable.  

4.  Schedule the Veteran for a VA 
examination of his knees.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  The 
examiner should provide an opinion in 
response to the following questions, with 
a complete explanation.  

a.  What are, at least as likely as not, 
the current left knee disability 
manifestations, to include range of 
motion.  Please explain.  

b.  What are, at least as likely as not, 
the current manifestations of the 
service-connected right knee total knee 
replacement, in September 2002?  Please 
explain.  

c.  What are, at least as likely as not, 
the current manifestations of the June 
2005 self-inflicted gunshot wound to the 
right knee?  Please explain.  

d.  Are the infections, the removal of 
the right knee prosthesis, and other knee 
problems manifested since June 2005, at 
least as likely as not, due to the 
service-connected right knee total knee 
replacement?  Please explain.  

e.  Do the service-connected knee 
problems, at least as likely as not, 
restrict the Veteran to a wheelchair?  
Please explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

5.  After the above development has been 
completed, the AOJ should adjudicate the 
intertwined claim for service connection 
for residuals of a gunshot wound of the 
right knee.  If the claim is denied, the 
Veteran and his representative should be 
sent a statement of the case (SOC) and 
allowed the appropriate period for an 
appeal.  

6.  Finally, AOJ should readjudicate the 
other issues on appeal.  If any claim 
remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case (SSOC).  The SSOC 
should reference the medical records from 
the VA medical facility at Jonesboro, 
Arkansas and the nursing home records.  
If the records could not be obtained, the 
attempts to obtain them should be 
summarized.  Thereafter, allow an 
appropriate period for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

